Exhibit 10.4

 

FIRST AMENDMENT TO
BUSINESS AGREEMENT

 

THIS FIRST AMENDMENT TO BUSINESS AGREEMENT (the “Amendment”) is made and entered
into as of the 10th day of April, 2010 (“Effective Date”) by and between
MINNETRONIX, INC., a Minnesota corporation, (“Minnetronix”) and QIG GROUP, LLC.,
a Delaware limited liability company, (“Client”) and amends the Business
Agreement between the parties dated April 30, 2009 (“Business Agreement”).

 

RECITALS

 

WHEREAS, Minnetronix and Client entered into the Business Agreement, Phase I
Statement of Work, dated April 30, 2009, and the Torpedo Phase II and III
Statement of Work, dated January 22, 2010 (the Phase I Statement of Work and the
Torpedo Phase II and III Statement of Work collectively being the “SOW”), for
the contract design and manufacturing by Minnetronix of certain Products by
Minnetronix for Client;

 

WHEREAS, as part of Minnetronix’ agreement to reduce the program cost (under the
SOW), Minnetronix and Client desire to modify the Business Agreement as set
forth herein;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows:

 

1.     Definitions. All capitalized terms used in this Amendment and not defined
here have the meanings given to them in the Business Agreement or the SOW. The
following terms shall have the meanings set forth next to them when used in this
Amendment:

 

1.1     “Bankruptcy” occurs if Client files a petition in bankruptcy, is
adjudicated bankrupt, takes advantage of the insolvency laws of any state or
country, or makes an assignment for the benefit of creditors, or if a receiver,
trustee or other court officer is appointed for Client’s property, or if Client
otherwise loses control of its business under any bankruptcy law or similar law
for the relief of debtors;

 

1.2     “Buyout Fee” means Two Hundred Thousand Dollars ($200,000);

 

1.3     “Manufacturing Commitment” means the: (a) execution by the parties (or
their respective successors or assigns) of a manufacturing agreement, which
provides for Minnetronix to manufacture the Products and which contains
provisions commonly found in most manufacturing arrangements (the “Manufacturing
Addendum”), covering the terms set forth in Section 2 of this Amendment; and
(b) delivery to Minnetronix by Client (or their respective successors or
assigns) of a binding purchase order for Products under such Manufacturing
Addendum;

 

1.4     “Trigger Date” means January 1, 2011.

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Commitment to Enter into a Manufacturing Addendum. In consideration of
Minnetronix’ reduction of fees under the SOW by One Hundred Sixty Five Thousand
Dollars ($165,000), Client will negotiate in good faith with Minnetronix and
will use commercially reasonable efforts to enter into the Manufacturing
Commitment on or before March 31, 2011 or such later date as described in
Section 3.1. Minnetronix will negotiate in good faith with Client and will use
commercially reasonable efforts to negotiate a Manufacturing Addendum for
execution on or before March 31, 2011 or such later date as described in
Section 3.1. The Manufacturing Addendum will contain terms and conditions that
are standard for such an arrangement, and all of its terms and conditions will
be subject to each party’s reasonable discretion. Client agrees that such
Manufacturing Addendum shall include a minimum Product purchase commitment by
Client and the payment of a buyout fee if minimum purchase commitments are not
met. Minnetronix agrees that such Manufacturing Addendum shall include fixed
pricing.

 

3.     Buyout Fee.

 

3.1     Minnetronix may invoice Client for, and Client shall be liable for, the
Buyout Fee in the following circumstances: (a) if there is a Bankruptcy after
the Trigger Date but on or before March 31, 2011; or (b) if there is no
Manufacturing Commitment after the Trigger Date but on or before March 31, 2011
or (c) if the Agreement, this Amendment, the SOW or any of the Products covered
by the SOW are terminated or expire for any reason after the Trigger Date but on
or before March 31, 2011. Notwithstanding the foregoing, Client (or its
successors and assigns) will not be liable for the Buyout Fee if:

 

 

●

Minnetronix fails to satisfy any of its obligations under Section 2 of this
Agreement;

 

 

●

the Business Agreement is terminated prior to the Trigger Date under Section
8.2(a) of the Business Agreement;

 

 

●

Client terminates the Business Agreement prior to the Trigger Date under Section
8.2(b) or Section 8.2(c) of the Business Agreement; or

 

 

●

Minnetronix terminates the Business Agreement under Section 8.2(f) of the
Business Agreement.

 

3.2     Any milestone under the SOW has not been satisfied, or Phases I, II or
III (as identified under the SOW) have not been completed and such incompletion
is not due to a change in the scope of the project by Client. The parties agree
that any change in the scope of the project by Client will not result in the
Trigger Date being delayed unless agreed upon by the parties in writing. In the
event of any such delay of the Trigger Date, the parties will use commercially
reasonable efforts to enter into a Manufacturing Addendum within 90 days after
the revised Trigger Date and will negotiate the Manufacturing Addendum in
accordance with Section 2 hereof. Client shall deliver payment in full to
Minnetronix of the Buyout Fee within 30 days after the invoice date. A late fee
will be assessed to any overdue invoice. Such late fee shall be the lesser of
(a) 1.5%/month, or portion thereof, and (b) the maximum amount permitted by law.
In the event that full payment is not made within 60 days after the invoice
date, Minnetronix may cease all efforts on the Services and Products and refer
the account to a collection agency.

 

4.     Guaranty. The payment of the Buyout Fee under Section 3 of this Amendment
shall be guaranteed by Client’s parent company, Greatbatch Ltd., by separate
agreement annexed to this Amendment as Exhibit B.

 

 
2

--------------------------------------------------------------------------------

 

 

5.     Effective Date. This Amendment shall be effective from the Effective
Date. This Amendment shall automatically terminate on the termination of the
Agreement. The following provisions of this Amendment shall survive any
termination of this Amendment: Sections 1, 3, 4, 5, 6, 8 and 9.

 

6.     Effect of Changes. The collection of, and failure to pay, the Buyout Fee
under Section 3 of this Amendment, or any other buyout fee, shall be considered
direct damages, and neither party shall assert that such fee is “LOST REVENUES,
LOST PROFITS OR OTHER INCIDENTAL, INDIRECT, SPECIAL, CONSEQUENTIAL, OR EXEMPLARY
DAMAGES” for which liability is excluded under Section 7.4 of the Business
Agreement. In addition, the Buyout Fee (or any other buyout fee) shall be
included in the “TOTAL CUMULATIVE AMOUNT ACTUALLY PAID AND OWED TO MINNETRONIX
BY CLIENT UNDER THIS AGREEMENT” as specified in the last sentence of Section 7.4
of the Business Agreement. The Buyout Fee (and any other buyout fee) shall be in
addition to amounts due under Section 8.3(a) of the Business Agreement. In any
event, the Buyout Fee (or any other buyout fee) is not subject to any
restrictions or limitations from the Agreement, past, present or future. All
other terms and conditions of the Agreement shall remain unchanged, including
without limitation the terms of the SOW (which shall remain a fixed bid, subject
only to changes in scope separately agreed upon in writing by the parties), and
the terms of Section 9.5 of the Business Agreement (Assignment).

 

7.     Counterparts. This Amendment may be executed in any number of
counterparts each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

8.     Interpretation. Notwithstanding the last sentence of Section 2.1(a) of
the Business Agreement, this Amendment shall supersede any conflicting
provisions in the Agreement.

 

9.     Governing Law. This Amendment shall be interpreted and construed in
accordance with the laws of the State of New York without regard to any choice
of law provisions thereof.

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

MINNETRONIX, INC.

 

By: /s/ Richard Nazarian                         

 

Name: Richard Nazarian

 

Title: CEO

QIG GROUP, LLC.

 

By: /s/ Anthony Borowicz                         

 

Name: Anthony Borowicz

 

Title: VP Finance

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A
Products

 

Pocket Programmer

 

The Pocket Programmer (PoP) is a key fob type device which provides a simplistic
control interface to a neural stimulator (IPG or EPG). The PoP is used by the
patient to turn stimulation on/off, select a stimulation program, and increase
or decrease the stimulation amplitude. This device will provide user feedback
via a small monochrome LCD screen.

 

 

Patient Programmer/Charger

 

The Patient Programmer/Charger (PPC) is a rechargeable, handheld multi-purpose
device used by the patient for inductively charging the IPG’s rechargeable
battery, as well as for basic and advanced programming of their IPG/EPG
settings. The PPC utilizes an AC power supply and/or Charging Cradle for
recharging the PPC’s internal battery. The PPC has a color touch screen display,
and also includes a detachable coil assembly which is placed on the body over
the implant for recharging of the IPG.

 

 

Clinician Programmer

 

The Clinician Programmer (CP) is a rechargeable, handheld device utilized by
clinicians and company representatives to provide intra-operative and follow up
programming capability to establish and optimize stimulation therapies provided
by the IPG/EPG. The CP has a color touch screen display and utilizes an AC power
supply to recharge its internal battery.

 

 

External Pulse Generator

 

The External Pulse Generator (EPG) is a small, wearable device that provides
trial stimulation (with trial leads) before the implantation of the IPG. It is
designed to be worn on the body in a pouch or pocket and provide identical
stimulation capability as the IPGP. The EPG is powered by replaceable,
commercially off the shelf batteries (e.g. AA or AAA) and has limited patient
controls consisting of a couple buttons and LED indicators. All stimulation
control is accomplished via the CP, PPC and/or PoP.

 

 


--------------------------------------------------------------------------------

 

 

Exhibit B

Guaranty

 

 


--------------------------------------------------------------------------------

 

 

GUARANTY

 

THIS GUARANTY (‘“Guaranty”), dated as of         , 2010, is made and given by
Greatbatch Ltd., a New York corporation with its principal place of business at
10000 Wehrle Drive, Clarence, NY 14031, (the “Guarantor”) in favor of
Minnetronix, Inc., a Minnesota corporation having its primary office at 1635
Energy Park Drive, St. Paul, MN 55108, (“Minnetronix”).

 

RECITALS

 

A.     QIG GROUP, LLC., a Delaware limited liability company, having an office
at 10000 Wehrle Drive, Clarence, NY 14031 (“QIG”) and Minnetronix have entered
into a Business Agreement dated April 30, 2009 (“Business Agreement”), Statement
of Work dated [        ] as modified by the Project Scope Change dated [     ],
and as amended by the First Amendment to Business Agreement dated as of
          , 2010 (as the same may hereafter be amended, restated, or otherwise
modified from time to time, the “Agreement”) pursuant to which Minnetronix has
agreed to perform certain services for QIG, and in return for certain
concessions on pricing agreed to by Minnetronix in the Agreement and QIG’s
agreement to pay a Buyout Fee if certain events occur, QIG, among other things,
has agreed to make a Manufacturing Commitment (as defined in the Agreement)
prior to March 31, 2011.

 

B.     It is a condition precedent to Minnetronix’ agreement to the price
concessions in the Agreement that this Guaranty be executed and delivered by the
Guarantor.

 

C.     QIG is a wholly owned subsidiary of the Guarantor, and as such the
Guarantor has agreed to guaranty the payment by QIG of the Buyout Fee.

 

D.     The Guarantor expects to derive benefits from the extension of credit for
the Buyout Fee to QIG by Minnetronix and the Guarantor finds it advantageous,
desirable and in its best interests to execute and deliver this Guaranty to
Minnetronix.

 

NOW, THEREFORE, in consideration of the credit for the Buyout Fee to be extended
to QIG and for other good and valuable consideration, the Guarantor hereby
covenants and agrees with Minnetronix as follows:

 

Section 1.     Defined Terms. As used in this Guaranty, the following terms
shall have the meaning indicated:

 

“Obligations” shall mean all indebtedness, liabilities and obligations of QIG to
Minnetronix to pay the Buyout Fee under and subject to the terms and conditions
of the Agreement.

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

 

 


--------------------------------------------------------------------------------

 

 

Section 2.     The Guaranty. Subject always to the following Section, the
Guarantor hereby absolutely and unconditionally guarantees to Minnetronix the
payment when due (whether on the stated due date or earlier by reason of
acceleration or otherwise) and performance of the Obligations. The Guarantor
acknowledges that it has reviewed the Agreement.

 

Section 3.     Limitation; Insolvency Laws. As used in this Section: (a) the
term “Applicable Insolvency Laws” means the laws of the United States of America
or of any State, province, nation or other governmental unit relating to
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. §547, §548, §550 and other
“avoidance” provisions of Title 11 of the United Stated Code) as applicable in
any proceeding in which the validity and/or enforceability of this Guaranty or
any Specified Lien is in issue; and (b) “Specified Lien” means any security
interest, mortgage, lien or encumbrance securing this Guaranty, in whole or in
part. Notwithstanding any other provision of this Guaranty, if, in any
proceeding, a court of competent jurisdiction determines that this Guaranty or
any Specified Lien would, but for the operation of this Section, be subject to
avoidance and/or recovery or be unenforceable by reason of Applicable Insolvency
Laws, this Guaranty and each such Specified Lien shall be valid and enforceable
only to the maximum extent that would not cause this Guaranty or such Specified
Lien to be subject to avoidance, recovery or unenforceability. To the extent
that any payment to, or realization by, Minnetronix on the guaranteed
Obligations exceeds the limitations of this Section and is otherwise subject to
avoidance and recovery in any such proceeding, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment or
realization exceeds such limitation, and this Guaranty as limited shall in all
events remain in full force and effect and be fully enforceable against the
Guarantor. This Section is intended solely to reserve the rights of Minnetronix
hereunder against the Guarantor in such proceeding to the maximum extent
permitted by Applicable Insolvency Laws and neither the Guarantor QIG, any other
guarantor of the Obligations nor any Person shall have any right, claim or
defense under this Section that would not otherwise be available under
Applicable Insolvency Laws in such proceeding.

 

Section 4.     Continuing Guaranty. (a) This Guaranty is an unconditional,
irrevocable and continuing guaranty of payment of the Obligations. No notice of
the Obligations to which this Guaranty may apply, or of any renewal or extension
thereof need be given to the Guarantor; provided, however, that Minnetronix
shall notify Guarantor promptly of any default by QIG of the Obligations, but
any delay by Minnetronix in giving such notice shall not constitute a waiver of
its rights hereunder. The Guarantor hereby expressly waives (a) notice of
acceptance of this Guaranty and notice of any liability to which it may apply;
and (b) all other notices of any kind and description relating to creation of
the Obligations now or hereafter provided for by any agreement, statute, law,
rule or regulation. The Guarantor shall not be exonerated with respect to the
Guarantor’s liabilities under this Guaranty except by the discharge or
irrevocable payment of the Obligations, it being the purpose and intent of this
Guaranty that the Obligations constitute the direct and primary obligations of
the Guarantor and that the covenants, agreements and all obligations of the
Guarantor hereunder be irrevocable.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything to the contrary set forth in Section 4(a)
above, Minnetronix shall have no legal right to enforce this Guaranty if the
amount of the Obligations and/or whether the Obligations are due and owing is
being disputed in good faith by QIG.

 

Section 5.     Other Transactions. Minnetronix is expressly authorized (a) to
exchange, surrender or release with or without consideration any or all
collateral and security which may at any time be placed with it by QIG or by any
other Person, or to forward or deliver any or all such collateral and security
directly to QIG for collection and remittance or for credit, or to collect the
same in any other manner without notice to the Guarantor and (b) to amend,
modify, extend or supplement the Agreement, any note or other instrument
evidencing the Obligations or any part thereof and any other agreement with
respect to the Obligations, waive compliance by QIG or any other Person with the
respective terms thereof and settle or compromise any of the Obligations without
notice to the Guarantor and without in any manner affecting the absolute
liabilities of the Guarantor hereunder. No invalidity, irregularity or
unenforceability of all or any part of the Obligations or of any security
therefor or other recourse with respect thereto shall affect, impair or be a
defense to this Guaranty. The liabilities of the Guarantor hereunder shall not
be affected or impaired by any failure, delay, neglect or omission on the part
of Minnetronix to realize upon any of the Obligations of QIG to Minnetronix, or
upon any collateral or security for any or all of the Obligations, nor by the
taking by Minnetronix of (or the failure to take) any other guaranty or
guaranties to secure the Obligations, nor by the taking by Minnetronix of (or
the failure to take or the failure to perfect its security interest in or other
lien on) collateral or security of any kind. No act or omission of Minnetronix,
whether or not such action or failure to act varies or increases the risk of, or
affects the rights or remedies of the Guarantor shall affect or impair the
obligations of the Guarantor hereunder. The Guarantor acknowledges that this
Guaranty is in effect and binding without reference to whether this Guaranty is
signed by any other Person or Persons, that possession of this Guaranty by
Minnetronix shall be conclusive evidence of due delivery hereof by the Guarantor
and that this Guaranty shall continue in full force and effect, both as to the
Obligations then existing and/or thereafter created, notwithstanding the release
of or extension of time to any other guarantor of the Obligations or any part
thereof.

 

Section 6.     Actions Not Required. The Guarantor hereby waives any and all
right to cause a marshalling of the assets of QIG or any other action by any
court or other governmental body with respect thereto or to cause Minnetronix to
proceed against any security for the Obligations or any other recourse which
Minnetronix may have with respect thereto and further waives any and all
requirements that Minnetronix institute any action or proceeding at law or in
equity, or obtain any judgment, against QIG or any other Person, or with respect
to any collateral security for the Obligations, as a condition precedent to
making demand on or bringing an action or obtaining and/or enforcing a judgment
against, the Guarantor upon this Guaranty. The Guarantor further acknowledges
that time is of the essence with respect to the Guarantor’s obligations under
this Guaranty. Any remedy or right hereby granted which shall be found to be
unenforceable as to any Person or under any circumstance, for any reason, shall
in no way limit or prevent the enforcement of such remedy or right as to any
other Person or circumstance, nor shall such unenforceability limit or prevent
enforcement of any other remedy or right hereby granted.

 

 
3

--------------------------------------------------------------------------------

 

 

Section 7.     Subrogation. Until the irrevocable payment in full of the
Obligations, the Guarantor waives all rights of subrogation to any of the rights
of Minnetronix against QIG or any other Person liable for payment of any of the
Obligations or any collateral security or guaranty or right of offset held by
Minnetronix for the payment of the Obligations, and the Guarantor waives all
rights to seek any recourse to or contribution or reimbursement from QIG or any
other Person liable for payment of any of the Obligations in respect of payments
made by the Guarantor hereunder.

 

Section 8.     Application of Payments. Any and all payments upon the
Obligations made by the Guarantor or by any other Person, and/or the proceeds of
any or all collateral or security for any of the Obligations, may be applied by
Minnetronix on such items of the Obligations as Minnetronix may elect.

 

Section 9.     Recovery of Payment. If any payment received by Minnetronix and
applied to the Obligations is subsequently set aside, recovered, rescinded or
required to be returned for any reason (including, without limitation, the
bankruptcy, insolvency or reorganization of QIG or any other obligor), the
Obligations to which such payment was applied shall for the purposes of this
Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Obligations as
fully as if such application had never been made. References in this Guaranty to
amounts “irrevocably paid” or to “irrevocable payment” refer to payments that
cannot be set aside, recovered, rescinded or required to be returned for any
reason.

 

Section 10.     QIG’s Financial Condition. The Guarantor is familiar with the
financial condition of QIG, and the Guarantor has executed and delivered this
Guaranty based on the Guarantor’s own judgment and not in reliance upon any
statement or representation of Minnetronix. Minnetronix shall have no obligation
to provide the Guarantor with any advice whatsoever or to inform the Guarantor
at any time of Minnetronix’s actions, evaluations or conclusions on the
financial condition or any other matter concerning QIG.

 

Section 11.     Remedies. All remedies afforded to Minnetronix by reason of this
Guaranty are separate and cumulative remedies and it is agreed that no one of
such remedies, whether or not exercised by Minnetronix, shall be deemed to be in
exclusion of any of the other remedies available to Minnetronix and no one of
such remedies shall in any way limit or prejudice any other legal or equitable
remedy which Minnetronix may have hereunder and with respect to the Obligations.
Mere delay or failure to act shall not preclude the exercise or enforcement of
any rights and remedies available to Minnetronix.

 

Section 12.     Bankruptcy of QIG. The Guarantor expressly agrees that the
liabilities and obligations of the Guarantor under this Guaranty shall not in
any way be impaired or otherwise affected by the institution by or against QIG
or any other Person of any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or any other similar proceedings for relief under
any bankruptcy law or similar law for the relief of debtors and that any
discharge of any of the Obligations pursuant to any such bankruptcy or similar
law or other law shall not diminish, discharge or otherwise affect in any way
the obligations of the Guarantor under this Guaranty, and that upon the
institution of any of the above actions, such obligations shall be enforceable
against the Guarantor.

 

 
4

--------------------------------------------------------------------------------

 

 

Section 13.     Costs and Expenses. The Guarantor will pay or reimburse
Minnetronix on demand for all out-of-pocket expenses (including in each case all
reasonable fees and expenses of counsel) incurred by Minnetronix arising out of
or in connection with the enforcement of this Guaranty against the Guarantor or
arising out of or in connection with any failure of the Guarantor to fully and
timely perform the obligations of the Guarantor hereunder.

 

Section 14.     Waivers and Amendments. This Guaranty can be waived, modified,
amended, terminated or discharged only explicitly in a writing signed by
Minnetronix. A waiver so signed shall be effective only in the specific instance
and for the specific purpose given.

 

Section 15.     Notices. Any notice or other communication to any party in
connection with this Guaranty shall be in writing and shall be sent by manual
delivery, telegram, telex, facsimile transmission, overnight courier or United
States mail (postage prepaid) addressed to such party at the address specified
in the opening paragraph hereof, or at such other address as such party shall
have specified to the other party hereto in writing. All periods of notice shall
be measured from the date of delivery thereof if manually delivered, from the
date of sending thereof if sent by telegram, telex or facsimile transmission,
from the first business day after the date of sending if sent by overnight
courier, or from four days after the date of mailing if mailed.

 

Section 16.     Guarantor Acknowledgements. The Guarantor hereby acknowledges
that (a) counsel has advised the Guarantor in the negotiation, execution and
delivery of this Guaranty, (b) Minnetronix has no fiduciary relationship to the
Guarantor the relationship being solely that of debtor and creditor, and (c) no
joint venture exists between the Guarantor and Minnetronix.

 

Section 17.     Representations and Warranties. The Guarantor hereby represents
and warrants to Minnetronix that it is a corporation organized, validly existing
and in good standing under the laws of the State of New York and has the power
and authority and the legal right to own and operate its properties and to
conduct the business in which it is currently engaged. The Guarantor further
represents and warrants to Minnetronix that:

 

(a)     It has the power and authority and the legal right to execute and
deliver, and to perform its obligations under, this Guaranty and has taken all
necessary action required by its form of organization to authorize such
execution, delivery and performance;

 

(b)     This Guaranty constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law);

 

 
5

--------------------------------------------------------------------------------

 

 

(c)     The execution, delivery and performance of this Guaranty will not
(i) violate any provision of any law, statute, rule or regulation or any order,
writ, judgment, injunction, decree, determination or award of any court,
governmental agency or arbitrator presently in effect having applicability to
it, (ii) violate or contravene any provision of its organizational documents, or
(iii) result in a breach of or constitute a default under any indenture, loan or
credit agreement or any other agreement, lease or instrument to which it is a
party or by which it or any of its properties may be bound or result in the
creation of any lien thereunder. It is not in default under or in violation of
any such law, statute, rule or regulation, order, writ, judgment, injunction,
decree, determination or award or any such indenture, loan or credit agreement
or other agreement, lease or instrument in any case in which the consequences of
such default or violation could have a material adverse effect on its business,
operations, properties, assets or condition (financial or otherwise);

 

(d)     No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority is required on its part to authorize, or is required in
connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, this Guaranty;

 

(e)     There are no actions, suits or proceedings pending or, to its knowledge,
threatened against or affecting it or any of its properties before any court or
arbitrator, or any governmental department, board, agency or other
instrumentality which, if determined adversely to it, would have a material
adverse effect on its business, operations, property or condition (financial or
otherwise) or on its ability to perform its obligations hereunder; and

 

(f)     It expects to derive benefits from the transactions contemplated by the
Agreement. Minnetronix may rely conclusively on the continuing warranty, hereby
made, that it continues to be benefited by Minnetronix’ extension of credit
accommodations to QIG and Minnetronix shall have no duty to inquire into or
confirm the receipt of any such benefits, and this Guaranty shall be effective
and enforceable by Minnetronix without regard to the receipt, nature or value of
any such benefits.

 

Section 18.     Continuing Guaranty; Assignments under Agreement. This Guaranty
shall (a) remain in full force and effect until irrevocable payment in full of
the Obligations and the expiration of the obligations, if any, of Minnetronix to
extend credit for the Buyout Fee to QIG, (b) be binding upon the Guarantor, its
successors and assigns and (c) inure to the benefit of, and be enforceable by,
Minnetronix and its successors, transferees, and assigns. Without limiting the
generality of the foregoing clause (c), Minnetronix may assign or otherwise
transfer all or any portion of its rights and obligations under the Agreement to
any other Persons to the extent and in the manner provided in the Agreement and
may similarly transfer all or any portion of its rights under this Guaranty to
such Persons.

 

Section 19.     Reaffirmation. The Guarantor agrees that when so requested by
Minnetronix from time to time it will promptly execute and deliver to
Minnetronix a written reaffirmation of this Guaranty in such form as Minnetronix
may require.

 

Section 20.     Revocation. Notwithstanding any other provision hereof, the
Guarantor may revoke this Guaranty prospectively as to future transactions by
written notice to that effect actually received by Minnetronix. No such
revocation shall release, impair or affect in any manner any liability hereunder
with respect to Obligations created, contracted, assumed or incurred prior to
receipt by Minnetronix of written notice of revocation, or Obligations created,
contracted, assumed or incurred after receipt of such notice pursuant to any
contract entered into by Minnetronix prior to receipt of such notice, or any
renewals or extensions thereof, theretofore or thereafter made, or any interest
accrued or accruing on such Obligations, or all other costs, expenses and
attorneys’ fees arising from such Obligations.

 

 
6

--------------------------------------------------------------------------------

 

 

Section 21.     Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS GUARANTY SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.
Whenever possible, each provision of this Guaranty and any other statement,
instrument or transaction contemplated hereby or relating hereto shall be
interpreted in such manner as to be effective and valid under such applicable
law, but, if any provision of this Guaranty or any other statement, instrument
or transaction contemplated hereby or relating hereto shall be held to be
prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty or any other statement, instrument or transaction contemplated hereby
or relating hereto.

 

Section 22.     Consent to Jurisdiction. THIS GUARANTY MAY BE ENFORCED IN ANY
FEDERAL COURT OR STATE COURT SITTING IN HENNEPIN COUNTY, MINNESOTA; AND THE
GUARANTOR CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES
ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT.

 

Section 23.     Waiver of Jury Trial. EACH OF THE GUARANTOR AND MINNETRONIX, BY
ITS ACCEPTANCE OF THIS GUARANTY, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 24.     Counterparts. This Guaranty may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

Section 25.     General. All representations and warranties contained in this
Guaranty or in any other agreement between the Guarantor and Minnetronix shall
survive the execution, delivery and performance of this Guaranty and the
creation and payment of the Obligations. Captions in this Guaranty are for
reference and convenience only and shall not affect the interpretation or
meaning of any provision of this Guaranty.

 

 
7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the date
first above written.

 

 

GUARANTOR:

 

 

 

By: /s/ Thomas J. Mazza

 

 

 

Name: Thomas J. Mazza

      Title: SVP and CFO

 

Address for Guarantor:

 

Attn:

 

Address for Minnetronix:

 

Minnetronix Inc.

 